DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-15, and newly added claims 21-25, in the reply filed on July 12, 2021, is acknowledged.

Claim Objections
Claim 21 is objected to because of the following informalities:  There appears to be a period (.) where a comma (,) should be in the limitation “…the first channel region and the second channel region. the first and second inner spacers…” in lines 14-15.  There is also a missing period (.) at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Pub. 2018/0342596).
Regarding claims 21-23 and 25, Lee [Figs.14-25] discloses a method comprising:
forming a first channel region [215] over a semiconductor substrate;
forming a second channel region [225] over the first channel region;
forming a first gate stack [242,244] over the semiconductor substrate and surrounding the first channel region and the second channel region; 
forming a first inner spacer [346] extending from the first channel region to the second channel region and along a sidewall of the first gate stack;
forming a second inner spacer [348] extending from the first channel region to the second channel region and along a sidewall of the first inner spacer, the second inner spacer having a different material composition than the first inner spacer [Fig.18];
epitaxially growing a first source/drain region [260] adjacent the first channel region, the second channel region, and the second inner spacer; and
replacing the first gate stack with a second gate stack [280,282], the second gate stack surrounding each of the first channel region and the second channel region, the first and second inner spacers [350 (346,348)] being between the second gate stack and the first source/drain region [Fig.24];

wherein the first inner spacer [346] physically contacts the second gate stack, and wherein the second inner spacer [348] physically contacts the first source/drain region [260];

wherein the first inner spacer [346] physically contacts the second gate stack at a concave surface of the second gate stack [Fig.24A];

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. 2018/0342596).
Regarding claim 24, Lee discloses wherein the second inner spacer [348] comprises SiN [Para.44]. Lee discloses the first inner spacer comprises a dielectric containing combinations of silicon, carbon, nitrogen, but fails to explicitly disclose wherein the first inner spacer comprises SiCN [Para.43]. Lee discloses spacers 346 and 348 comprise different materials to provide etch selectivity.  It would have been obvious to include wherein the first inner spacer comprises SiCN as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-15 are allowed.
Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
forming a multi-layer stack over a semiconductor substrate, the multi-layer stack comprising a first sacrificial layer over a semiconductor substrate, a first channel layer over the first sacrificial layer, a second sacrificial layer over the first channel layer, and a second channel layer over the second sacrificial layer, the first sacrificial layer having a first atomic concentration of a first semiconductor element, the second sacrificial layer having a second atomic concentration of the first semiconductor element, the second atomic concentration being less than the first atomic concentration;
patterning the multi-layer stack and the semiconductor substrate to form a first trench;
forming an isolation region in the first trench;
forming a first gate stack over the patterned multi-layer stack and isolation region;
etching the patterned multi-layer stack to form a first recess adjacent the first gate stack, the etching comprising an isotropic etching process;
epitaxially growing a first source/drain region in the first recess; and
replacing the first gate stack and the first and second sacrificial layers of the patterned and etched multi-layer stack with a second gate stack, the second gate stack surrounding each of the etched first channel layer and the etched second channel layer;

and 

forming a multi-layer fin structure over a semiconductor substrate, forming the multi- layer fin structure comprising: 
epitaxially growing a first sacrificial layer over a semiconductor substrate, the first sacrificial layer having a first portion and a second portion, the first portion having a first atomic 
epitaxially growing a first channel layer from the first sacrificial layer; 
epitaxially growing a second sacrificial layer from the first channel layer, the second sacrificial layer having a first portion and a second portion, the first portion having a third atomic concentration of the first semiconductor element, the second portion having a fourth atomic concentration of the first semiconductor element, the fourth atomic concentration being different than the third atomic concentration; 
epitaxially growing a second channel layer from the second sacrificial layer; and 
patterning the first sacrificial layer, the first channel layer, the second sacrificial layer, the second channel layer, and the semiconductor substrate to form the multi-layer fin structure; 
forming a dummy gate stack over the multi-layer fin structure; 
etching the multi-layer fin structure to form a first recess adjacent the dummy gate stack, the etching comprising an isotropic etching process; 
epitaxially growing a first source/drain region in the first recess; and 
replacing the dummy gate stack and the first and second sacrificial layers of the etched multi-layer fin structure with an active gate stack, the active gate stack surrounding the etched first channel layer and the etched second channel layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822